Citation Nr: 0510986	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

By correspondence dated March 17, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The Board notes that in a VA Form 9 dated July 20, 2004, the 
veteran requested that his service connection disability 
claims be re-evaluated.  Although these issues were addressed 
in a July 29, 2004, rating decision, the Board finds these 
matters should be referred to the RO for clarification and 
appropriate action.  The veteran also requested his 
nonservice-connected disabilities be re-evaluated; however, 
as these combined disorders were found to be permanent and 
totally disabling in the April 1996 rating decision 
establishing entitlement to nonservice-connected disability 
pension benefits further action as to this request is not 
required.

Although numerous documents were added to the record 
subsequent to the June 2004 statement of the case, the Board 
finds no evidence pertinent to the present matter developed 
for appellant review was received.  Therefore, further 
development as to the issue on appeal is not required.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not permanently housebound.

3.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§  3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in March 2003, prior to 
the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the June 
2004 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified and authorized medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. 
§ 3.3 (2004).  An increased maximum rate (special monthly 
pension) is provided for a veteran who is permanently 
housebound or in need of aid and attendance.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. § 3.23 (2004).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. 
§ 3.351 (2004).  The requirements of being permanently 
housebound are met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351(d).

The basic criteria for regular aid and attendance are:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean 
and presentable;

(2) a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid 
(this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or 
through extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her 
daily environment. 

38 C.F.R. § 3.352(a) (2004).

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not permanently housebound.  He 
does not claim, nor is it shown, that he is confined to his 
dwelling or institutionalized, that he is unable to feed or 
clothe himself, that he is bedridden or incapable of 
attending to the needs of nature without assistance.  His 
disabilities, when considered in conjunction with each other, 
do not result in his inability to care for most of his daily 
personal needs without regular personal assistance from 
others, nor do they result in an inability to protect himself 
from the hazards and dangers of his daily environment.  

Although medical opinions of record show the veteran is 
severely limited in his ability to walk any significant 
distance or do any strenuous lifting, the evidence of record 
does not demonstrate any incapacity requiring care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  Therefore, the 
Board finds entitlement to special monthly pension benefits 
is not warranted.


When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to special monthly pension is denied.



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


